THIRD AMENDMENT
OF
LEASE AGREEMENT
     THIS THIRD AMENDMENT OF LEASE AGREEMENT dated May 24, 2010 (this “Third
Amendment”), is entered into by and between FOOTHILL TECHNOLOGY CENTER LLC
(“Lessor”) and GREEN DOT CORPORATION (“Lessee”) with reference to the following:
R E C I T A L S
     WHEREAS, Lessor and Lessee entered into that certain Standard Multi-Tenant
Office Lease — Modified Gross dated July 8, 2005 and modified by the First
Amendment of Lease Agreement dated August 21, 2009 and the Second Amendment of
Lease Agreement dated July30, 2009 (as amended, the “Lease”), for the lease of
certain premises located at 605 E. Huntington Drive, Monrovia, California (the
“Premises”), as more particularly described in the Lease.
     WHEREAS, Lessor and Lessee desire by this Third Amendment to amend the
Lease in order to expand the Premises to include the Third Expansion Premises
(defined in Section 2, below) and to further amend, modify and supplement the
Lease as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals (which are
incorporated herein by this reference), for the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Lessor and Lessee hereby agree as
follows:
A G R E E M E N T

  1.   THIRD EXPANSION PREMISES. As of June 1, 2010, the existing 49,018 square
feet of leased premises shall be increased to include that certain 4,074 square
foot office space (the “Third Expansion Premises”) which is located in the
building across the street from the existing leased premises, bringing the total
square footage of leased premises to 53,092 square feet, and all references to
the Premises shall thereafter refer to the Premises and the Third Expansion
Premises. This additional 4,074 square feet is first floor office space located
at 604 East Huntington Drive, Suite B, Monrovia, CA. (Please see attached
Exhibit.)     2.   TERM. The Lease on the Third Expansion Premises shall be for
nineteen (19) months and shall commence on June 1, 2010 (the “Third Expansion
Commencement Date”) and expire December 31, 2011.     3.   BASE RENT. Commencing
June 1, 2014, and continuing throughout the remainder of the 19-month Term, the
Base Rent for the Third Expansion Premises shall be $8,148.00 per month. This
rent includes the cost of all utilities and shall not be subject to any
operating expense increase.

 



--------------------------------------------------------------------------------



 



  4.   PARKING. Commencing June 1, 2010, and continuing throughout the remainder
of the Term, Lessee shall have the exclusive use of an additional fourteen
(14) reserved parking spaces and the use of one (1) unreserved handicap space
free of charge, bringing the total number of Lessee’s stalls to 194. (Please see
attached parking exhibit.)     5.   TENANT IMPROVEMENTS. Lessee shall take
possession of the Premises in its “As-Is” condition. Lessor shall, however,
shampoo the carpeting and paint the kitchen at Lessor’s expense.     6.   OPTION
TO TERMINATE. In the event Lessee acquires, by lease or sublease or otherwise,
additional office space that is at least equivalent in size to the Third
Expansion Premises that is located at 605 East Huntington Drive, Monrovia,
Lessee shall have the right to terminate the Lease on the Third Expansion
Premises upon ninety (90) days prior written notice to Lessor. Lessee shall
deliver the Third Expansion Premises in broom clean condition upon the effective
termination date.     7.   OPTION TO EXTEND. Lessor hereby grants to Lessee the
option to extend the term of the Lease on the Third Expansion Premises for five
(5) additional 1-year periods. In order to exercise these 1-year options to
extend, Lessee must give Lessor written notice of such election no later than
ninety (90) days prior to the expiration of the then-current term of the Lease
on the Third Expansion Premises. If proper notification of the exercise of any
1-year option is not given and/or received, such option shall automatically
expire. The monthly base rent for each 1-year option period shall be increased
3% ($8,392; $8,644; $8,903; $9,170; $9,445 respectively). In addition, Lessee
shall pay Lessee’s share of building expenses for each 1-year option period that
exceeds the 2011 base year building operating expenses.     8.   ADDITIONAL
PARKING AND CONDITIONS. Lessee shall have exclusive use of fourteen (14) parking
spaces located on the west end of the Third Expansion Premises parking lot as
highlighted on the attached parking exhibit. The rent for these spaces shall be
$35.00 per stall or $490.00 per month. The right to use such parking spaces and
to pay for such parking shall commence upon the complete execution of this Third
Amendment of Lease Agreement. The use of these parking spaces may be cancelled
at any time by either party, for any reason, upon thirty (30) days prior written
notice. Rent for said spaces will be prorated for any period less than one
month.     9.   BROKER REPRESENTATION. Lessee and Lessor hereby warrant to each
other that they have had no dealings with any real estate broker or agent in
connection with the negotiation of this Third Amendment and that no one is
entitled to a commission in connection with this Lease. Lessee and Lessor do
each hereby agree to indemnify, protect, defend and hold the other harmless from
and against liability for compensation or charges which may be claimed by any
such unnamed broker or agent by reason of any dealings or actions of the
indemnifying party, including any costs, expenses, attorneys’ fees reasonably
incurred with respect thereto.

2



--------------------------------------------------------------------------------



 



     The parties hereby wee that each and every other provision of said Lease is
hereby confirmed and shall remain in full force and effect until the termination
of said Lease unless modified by the parties in writing.

     
Executed at Monrovia, CA

  on August 23                                                          
                           , 2010

 
 
  LESSOR:
 
   
 
   
 
  /s/ Blaine P. Fetter
 
FOOTHILL TECHNOLOGY CENTER LLC
 
   
Executed at Monrovia, CA

  on August 13                                                          
                           , 2010

 
 
  LESSEE:
 
   
 
   
 
  /s/ Steven W. Streit
 
GREEN DOT CORPORATION

3



--------------------------------------------------------------------------------



 



(MAP) [v58454v5845402.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v58454v5845403.gif]

 



--------------------------------------------------------------------------------



 



(MAP) [v58454v5845404.gif]

 